(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, el demandado apelado solicita se desestime el re-curso fundado en que el demandado apelante no radicó en la Corte de Distrito de Ponce la transcripción de evidencia dentro del término concedido a dicha parte por resolución de este tribunal de fecha 4 de marzo de 1941, o sea, en o antes del 10 de ese mes;
Por cuanto, el demandado se ha opuesto a la anterior moción y ha hecho constar en su oposición que la transcripción de evidencia fué radicada en la referida corte de distrito en la tarde del día 11 de marzo del año en curso y que la vista sobre la aprobación de la referida transcripción de evidencia fué celebrada el 28 de abril pró-ximo pasado, extremos que acredita con certificaciones expedidas por el Secretario interino de la aludida corte de distrito; y promete que procurará radicar dicha transcripción de evidencia en la secretaría de este tribunal en el más breve plazo posible;
Por cuanto, el demandante apelado ha archivado’una moción ex-poniendo que ha sido notificado de la anterior oposición y manifiesta que no tiene que objetar a lo solicitado por el demandado apelante, confiado en que éste cumplirá lo prometido en su oposición;
Por tanto, se declara no haber lugar a la desestimación solici-tada, debiendo el apelante radicar los autos en apelación en la secre-taría de esta corte tan pronto el juez de la corte inferior apruebe la transcripción de evidencia.